DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 5:
The recitation of “wherein the initializing defrost sate”, in line 1 of the claim, should be amended to recite --wherein the initializing defrost state--.
In claim 6:
The recitation of “wherein the defrost sate”, in line 1 of the claim, should be amended to recite --wherein the defrost state--.
In claim 9:
The recitation of “a determination that that ratio is greater”, in line 3 of the claim, should be amended to recite --a determination that the ratio is greater--.
In claim 19:
The recitation of “a determination that that ratio is greater”, in line 3 of the claim, should be amended to recite --a determination that the ratio is greater--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-11 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
As per claim 3, the claim recites “an evaporator coil”. However, it should be noted that claim 1, from which claim 3 depends, already recites “an evaporator coil”. It is therefore unclear whether claim 3 requires a separate and distinct evaporator coil from the one recited in claim 1, or if the claim is referring to the same evaporator coil. For examination purposes, the evaporator coil of claim 3 will be construed to be the same as the evaporator coil of claim 1.
As per claim 5, the claim recites “an evaporator coil”. However, it should be noted that claim 1, from which claim 5 depends, already recites “an evaporator coil”. It is therefore unclear whether claim 5 requires a separate and distinct evaporator coil from the one recited in claim 1, or if the claim is referring to the same evaporator coil. For examination purposes, the evaporator coil of claim 5 will be construed to be the same as the evaporator coil of claim 1.
As per claim 6, the claim recites “an evaporator coil”. However, it should be noted that claim 1, from which claim 6 depends, already recites “an evaporator coil”. It is therefore unclear whether claim 6 requires a separate and distinct evaporator coil from the one recited in claim 1, or if the claim is referring to the same evaporator coil. For examination purposes, the evaporator coil of claim 6 will be construed to be the same as the evaporator coil of claim 1.
As per claim 15, the claim recites “a defrost threshold time”, twice. It is therefore unclear whether the second recitation of “a defrost threshold time” requires a separate and distinct For examination purposes, the second recitation of “a defrost threshold time” will be construed as --the defrost threshold time--.
As per claim 16, the claim recites “an evaporator coil”. However, it should be noted that claim 12, from which claim 16 depends, already recites “an evaporator coil”. It is therefore unclear whether claim 16 requires a separate and distinct evaporator coil from the one recited in claim 12, or if the claim is referring to the same evaporator coil. For examination purposes, the evaporator coil of claim 16 will be construed to be the same as the evaporator coil of claim 12.
As per claim 20, the claim recites “an evaporator coil”, twice. It is therefore unclear whether the second recitation of “an evaporator coil” associated with the controller requires a separate evaporator from the first “evaporator coil” recited in line 2. For examination purposes, the second recitation of “an evaporator coil” will be construed as --the evaporator coil--.
Claims 4, 7-11 and 17-19 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hern et al. (US 20180031289 A1), herein Hern.
As per claim 1, Hern discloses a defrost method (400) for a heat pump system (200), the defrost method (400) comprising, by a controller (304, 306 and related components) comprising a central processing unit (331) and memory (333): running the heat pump system (200) in a heating state a first time and determining if a calibration state has been previously run (see first sentence of paragraph 29); responsive to a determination that the calibration state has not been previously run (e.g. when the system is not calibrated, as described in the first sentence of paragraph 29), running the heat pump system (200) in the calibration state (the sacrificial defrost cycle; see at least step 406 and the second sentence of paragraph 29); running the heat pump system (200) in the heating state a second time (see paragraph 75) and determining if a difference in temperature between a clear coil temperature of an evaporator coil (32) of the heat pump system (200) and a current temperature of the evaporator coil (32) is greater than a temperature threshold value (see paragraphs 8-10); responsive to a determination that the difference in temperature between the clear coil temperature and the current temperature is less than or equal to the threshold temperature value (see paragraph 11), running the heat pump system (200) in an initializing defrost state (see paragraph 14); and responsive to a determination that the difference in temperature between the clear coil temperature and the current temperature is greater than the threshold temperature value, running the heat pump system in a defrost state (see paragraph 15).  
As per claim 2, Hern discloses wherein the heating state comprises running the heat pump system (200) as a heat pump to provide heat to an enclosed space (24; see figure 2).  
As per claim 3, Hern discloses wherein the calibration state (406) comprises: running the heat pump system in a defrost mode (see figure 4 and paragraph 79) to transfer heat from an 30) to the evaporator coil (32) located outside (see figure 2) of the enclosed space (30) to melt frost that has formed on the evaporator coil (32); and setting a value for a defrost failsafe time (see at least paragraphs 30 or 56-58).  
As per claim 4, Hern discloses wherein the calibration state comprises setting a value of a defrost flag to true (see “YES” determination of step 408 in figure 4; see also paragraph 80).  
As per claim 5, Hern discloses wherein the initializing defrost state (see at least paragraph 14) comprises: running the heat pump system (200) in a defrost mode to transfer heat from an enclosed space (30) to the evaporator coil (32) located outside (see figure 2) of the enclosed space (30) to melt frost that has formed on the evaporator coil (32); and adding time to a defrost failsafe time (see at least paragraphs 30 or 56-58).  
As per claim 6, Hern discloses wherein the defrost state (see at least paragraph 15) comprises: running the heat pump system (200) in a defrost mode to transfer heat from an enclosed space (30) to the evaporator coil (32) located outside (see figure 2) of the enclosed space (30) to melt frost that has formed on the evaporator coil (32); and monitoring an amount of time that the heat pump system (200) runs in the defrost mode (see at least paragraphs 30 or 56-58).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hern (US 20180031289 A1) in view of Jenski et al. (US 4750332 A), herein Jenski.

On the other hand, Jenski, directed to a defrosting control system, discloses determining if the amount of time (defrost heater time; see at least column 6, line 21) is greater than a maximum defrost time (a defrost limit time of 8; see steps 100, 108, 110, and 112); and responsive to a determination that the amount of time (defrost heater time) is greater than the maximum defrost time (defrost time of 8), shortening a defrost failsafe time (see step 114) to run the defrost state more frequently (as shown in figure 2 and as described in at least column 6, lines 21-34).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.1 
see column 3, lines 1-6). Jenski also teaches that the self-adjusting defrost interval offers improved power economy performance by defrosting only when the need exists (see column 3, lines 7-12). As per (2), one of ordinary skill in the art would recognize that since the prior art of Jenski has successfully implemented its own teachings with regards to adjusting the defrost time interval, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Hern. Said reasonable expectation of success is apparent from the fact that both Hern and Jenski are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. vapor-compression systems with defrosting operations). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Hern may be significantly improved by incorporating the prior art teachings of Jenski, since the teachings of Jenski serve to complement the teachings of Hern by virtue of suggesting improved power economy, and a simpler, more durable system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Hern and to have modified them with the teachings of Jenski, by determining if an amount of time is greater than a maximum defrost time; and responsive to a determination that the amount of time is greater than the maximum defrost time, shortening a defrost failsafe time to run the defrost state more frequently, in order to improve the power consumption of the system while increasing the reliability thereof, as similarly suggested by Jenski, without yielding unpredictable results.
see “YES” of 100 of Jenski), lengthening the defrost failsafe time (at 104 of Jenski) to run the defrost state less frequently (see figure 4 and column 6, lines 4-14 of Jenski).  
Allowable Subject Matter 
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 12-14 are allowed. Claims 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claims 9, 12 and 20.
As per claim 9, there are no prior art teachings for determining a ratio of the amount of time to an initial defrost time, nor comparing the ratio to a threshold to decrease a defrost failsafe time. At best, the prior art of Kimura et al. (US 20160178259 A1), herein Kimura, teaches the determination of a capacity ratio (“P”) for determining whether to increase or decrease a defrosting operation interval time (see figure 2). Kimura does not appear to suggest relying on a ratio between time values for increasing or decreasing the defrosting time.
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale2 for relying on a time ratio instead of a capacity ratio to arrive at the claimed 3 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different ratios of different variables) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Kimura require the reliance of a capacity ratio as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Kimura to arrive at the claimed invention would be based on improper hindsight, and would render Kimura inoperable for its intended purpose. Assuming arguendo, changing the operating variables of Kimura would change the principles of operation thereof, since it would require completely redesigning the control algorithms of the air-conditioning apparatus such that the defrosting operation achieves a desired level of frost removal, as currently described therein. For instance, substituting the capacity ratio control variables of Kimura with time ratio control variables would interfere with the control logic that modifies the operating speed of the compressor, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim over the prior art. Claims 10 and 11 are allowable over the prior art at least by virtue of their dependency. 
As per claims 12 and 20, there are no prior art teachings for, inter alia, determining if a calibration state has been previously run, in response to determining if an outdoor temperature is less than an outdoor threshold temperature. At best, regarding claim 12, Hern only discloses a controller (304, 306 and related components) comprising a central processing unit (331) and 333): running the heat pump system (200) in a heating mode (see first sentence of paragraph 29) to provide heat to an enclosed space (24). Likewise, regarding claim 20, Hern only discloses a heat pump system (200) comprising: an evaporator coil (32); a condenser coil (316) coupled to the evaporator coil (32) to permit a fluid (i.e. refrigerant) to cycle between the evaporator coil and the condenser coil (evident from at least figure 2); a compressor (311) coupled between the evaporator coil (32) and the condenser coil (316); a reversing valve (313) configured to reverse a direction of flow of the fluid through the heat pump system (see figure 2 and paragraph 44); and a controller (304, 306 and related components) for initiating a defrost cycle of the heat pump system (see paragraph 52 and figure 4), the controller (304, 306 and related components) comprising a central processing unit (331) and memory (333) configured to: run the heat pump system (200) in a heating mode (see at least the first sentence of paragraph 29) to provide heat to an enclosed space (24). 
Although other prior art teachings, such as Vie et al. (US 20150184924 A1), herein Vie, and Berg et al. (US 20150114080 A1), herein Berg, provide support for some of the claimed subject matter, neither prior art reference anticipates or renders prima facie obvious the claimed invention as currently recited. For instance, Vie discloses a calibration mode, but said calibration mode runs regardless of environmental conditions (see paragraph 56), which teaches away from the claimed invention of determining whether a calibration has been performed in response to an environmental temperature. On the other hand, Berg discloses determining whether an outdoor temperature is within a select range (see step 204 in figure 4), but does not determine if a calibration state has been previously run in response to the temperature determination. Rather, Berg automatically initiates a calibration mode when the temperature condition is met. It should also be noted that Berg is silent as to any defrosting operation being performed in response to the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.
        2 See MPEP § 2143 (I) (E).
        3 Id., at § 2145 (X) (B).